354 S.W.3d 259 (2011)
Crystal WASHINGTON, Appellant,
v.
EMERSON PARK DEVELOPMENT CORP., and Division of Employment Security, Respondents.
No. ED 96869.
Missouri Court of Appeals, Eastern District, Division One.
December 13, 2011.
John J. Ammann, St. Louis, MO, for appellant.
Jeannie Desir Mitchell, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Crystal Washington (Claimant) appeals the decision of the Labor and Industrial Relations Commission denying her unemployment benefits. Claimant asserts that the Commission erred in finding that he left work voluntarily without good cause.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The commission's decision is affirmed in accordance with Rule 84.16(b).